Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158393                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  MICHAEL McGRATH, Guardian of KYLE                                                                   Richard H. Bernstein
  McGRATH, a legally incapacitated person,                                                            Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
  and
  RAINBOW REHABILITATION,
           Intervening Plaintiff-Appellee,
  v                                                                SC: 158393
                                                                   COA: 343011
                                                                   Wayne CC: 16-009739-NF
  MEEMIC INSURANCE COMPANY,
           Defendant-Appellant,
  and
  ZURICH AMERICAN INSURANCE
  COMPANY,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 10, 2018
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2019
           t0325
                                                                              Clerk